United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         April 14, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-40220
                              Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARMANDO GARCIA,

                                           Defendant-Appellant.


                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                           No. 7:00-CR-224-6
                         --------------------


Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Armando Garcia appeals following his guilty-plea conviction of

possession with the intent to distribute over 900 kilograms of

marihuana.     Garcia argues that the district court erred in failing

to reduce his sentence based on his being a minor or minimal par-

ticipant in the offense and that the court relied on “improper”

facts to sentence him to 84 months of imprisonment.            Under the 2001

version of U.S.S.G. § 3B1.2, a defendant could have received a re-



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-40220
                                  -2-

duction in his offense level if it was determined that he was a

minimal or a minor participant in the criminal activity.    A “mini-

mal participant” is one who is “plainly among the least culpable of

those involved in the conduct of a group” and who demonstrates a

lack of knowledge or understanding of the scope and structure of

the enterprise. U.S.S.G. § 3B1.2, comment. (n.4). A “minor parti-

cipant” is one who is “less culpable than most other participants,

but one whose role could not be described as minimal.”      U.S.S.G.

§ 3B1.2, comment. (n.5).    To merit an adjustment under § 3B1.2, the

defendant must have been “substantially less culpable” than the

average participant.    § 3B1.2, comment. (n.3(A)).   But, an adjust-

ment is “not appropriate simply because a defendant does less than

other participants; in order to qualify as a minor participant, a

defendant must have been peripheral to the advancement of the

illicit activity.”    United States v. Miranda, 248 F.3d 434, 446-47

(5th Cir. 2001). We review the district court’s determination that

Garcia did not play a minor or minimal role in the offense for

clear error.   See United States v. Brown, 54 F.3d 234, 240 (5th

Cir. 1995).

     Garcia’s role in the offense was that of broker.       He had a

role in loading the marihuana, and he provided his personal vehicle

in furtherance of that role.     He admitted that his role included

putting a middleman in touch with a commercial driver.      The dis-

trict court did not clearly err by denying Garcia the mitigating-

role adjustment.     See Miranda, 248 F.3d at 446-47; Brown, 54 F.3d
                            No. 03-40220
                                 -3-

at 240.     There is no factual support in the record for Garcia’s

assertion that the court used extraneous factors in determining his

sentence.

     AFFIRMED.